Judgment insofar as it denies a separation to plaintiff and dismisses her complaint affirmed, without costs of this appeal to either party; judgment insofar as it awards custody of the three children to the chief probation officer reversed on the law and facts, without costs, and matter remitted to the Special Term to determine the question of custody. All concur. (The judgment denies a separation to plaintiff and dismisses her complaint; awards custody of children to the chief probation officer, with directions as to their care and disposition, and directs defendant to pay for the support of the children.) Present — Taylor, P. J., McCurn, Larkin, Love and Vaughan, JJ.